Citation Nr: 1633811	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  09-44 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a skin condition, to include psoriasis and nevi.

4.  Entitlement to service connection for residuals of a right leg infection.

5.  Entitlement to service connection for a right shoulder condition.

6.  Entitlement to service connection for a bilateral knee condition.

7.  Entitlement to service connection for a jaw condition.

8.  Entitlement to service connection for residuals of a buttocks injury.

9.  Entitlement to service connection for residuals of a head injury.

10.  Entitlement to service connection for a neck condition.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to September 1969.  He died in June 2011 with his perfected claim pending on appeal.  

For claimants who died on or after October 10, 2008, as in the instant case, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C. § 5121A, which permits an eligible person to file a request to be substituted as the appellant for purposes of processing a claim to completion.  The appellant, who is the Veteran's surviving spouse, requested to be substituted for the Veteran pursuant to 38 U.S.C.A. § 5121A.  In a September 2012 letter, the RO granted the appellant's request for substitution.  Accordingly, the Board will address the claim with the appellant as the substituted party.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  A June 2008 rating decision granted entitlement to service connection PTSD and assigned a 50 percent rating and denied entitlement to service connection a residuals of a right leg infection, a right shoulder condition, a bilateral knee condition, a jaw condition, a buttock condition, residuals of a head and chin injury, and a neck condition.  An October 2008 rating decision denied entitlement to service connection for a skin condition and bilateral hearing loss. 

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents are potentially relevant to the issues on appeal.  Thus, any future consideration of this  case should take into consideration the existence of this electronic record.

The issues of entitlement to an increased rating for PTSD and entitlement to service connection for a skin disorder, residuals of a right leg infection, a right shoulder condition, a bilateral knee condition, a jaw condition, residuals of a buttock injury, residuals of a head injury, and a neck condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's bilateral hearing loss was incurred in, or caused by, his military service.

CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant entitlement to service connection for bilateral hearing loss is completely favorable, no further action is required to comply with the VCAA and implementing regulations with respect to that issue.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2015).  

Here, the Veteran was diagnosed with bilateral hearing loss, and the severity of his hearing loss in each ear met the criteria for a disability as defined by 38 C.F.R. § 3.385.  See September 2008 VA Examination Report.  Thus, the first Shedden requirement is satisfied.

Next, the evidence of record supports a finding that the Veteran sustained an in-service injury in the form of acoustic trauma.  The Veteran reported military noise exposure to explosions, bombs, rockets and grenades in during combat in Vietnam.  See May 2008 VA Treatment Record.  The record reflects that the Veteran is in receipt of the Combat Action Ribbon.  As such, the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  The combat presumption, however, does not alleviate the requirement that the evidence show a current disability attributable to the past in-service disorders.  See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).

Applying the Federal Circuit decision in Reeves to this case, the Veteran's assertions based on his combat service establish service incurrence of bilateral hearing loss.  Accordingly, the second Shedden element is satisfied.

The Board turns to the third element of service connection, a nexus between the claimed in-service disease or injury and the current disability.

As an initial matter, the Board notes that the Veteran's service treatment records show normal hearing both at entrance and at separation from service and no complaints related to hearing loss.  However, the Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, supra at 159; see also Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

A June 2008 VA treatment record shows that the Veteran was diagnosed with asymmetrical neuro-sensory hearing loss and that he reported a history of repeated blast trauma during Vietnam.  The physician examined an MRI of the Veteran's brain and the Veteran's audiological test results and opined that the "pattern is consistent with acoustic trauma associated with combat."

In a September 2008 opinion, a VA examiner noted that there was no evidence of complaints, treatment, or diagnosis of hearing loss while on active duty and opined that "[m]ilitary noise exposure alone did not cause the current hearing loss."  

The Board acknowledges that the June 2008 VA physician did not review the Veteran's claims file.  However, the September 2008 VA opinion is also problematic because the examiner, in significant part, based his opinion on the lack of service treatment records documenting hearing loss.  Although the Veteran's service treatment records are silent for any complaints, treatment or diagnoses of bilateral hearing loss, the Board cannot reject lay evidence simply because it is not accompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau, 492 F.3d 1371 (Fed. Cir. 2007).

That said, the Board finds no adequate reason to favor the negative opinion over the positive opinion that is favorable to the claim.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  The Board finds that the positive and the negative opinions put the evidence in equipoise as to whether the Veteran's hearing loss is related to noise exposure during active service.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

After a thorough review of the claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the remaining issues on appeal.




Outstanding Records

The claims file contains evidence indicating that the Veteran was receiving disability benefits from Social Security Administration (SSA).  See April 2010 VA Treatment Record.  However, there is no indication in the claims file that the AOJ attempted to obtain SSA records.  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA. See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits").  Because SSA records are potentially relevant to the Board's determination in this case, VA is obliged to attempt to obtain and consider those records.  Therefore, on remand, the Veteran's complete SSA records should be obtained.

The record also suggests that there may be outstanding private treatment records that are relevant to the issues on appeal.  Specifically, VA treatment records reflect that the Veteran was regularly treated at Enloe Hospital.  Although the claims file contains records of such treatment through October 2007, VA treatment records show that he was treated at Enloe Hospital on numerous occasions from 2008 to 2011.  These records appear to reflect treatment for neurological problems and possible mental health treatment.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Because it appears that there may be outstanding private medical records containing information pertinent to this claim, those records should be obtained on remand.




Service Connection Claims

The Veteran contended that his skin disorder, diagnosed as psoriasis and nevi, was caused by herbicide exposure in service.  The Board notes that the Veteran's service treatment records document that he was treated for skin rashes on five separate occasions.  Additionally, the Veteran's exposure to Agent Orange has been conceded due to his service in the Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, the Secretary of VA has specifically determined that there is a positive association between herbicide exposure and certain skin conditions, such as chloracne and other acneform diseases consistent with chloracne.  See 38 C.F.R. § 3.309(e).  Moreover, even if the Veteran did not carry a current diagnosis of chloracne, service connection may still be established as due to actual exposure to herbicide agents, or otherwise directly related to his period of active service.  When a veteran is found not to be entitled to a legal presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In light of the foregoing, the Board finds that a VA opinion should be obtained to determine whether the Veteran's diagnosed skin disorders were related to his period of active service, to include, but not limited to, exposure to herbicides and treatment for skin rashes therein.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the remaining service connection claims, the Veteran contends that he incurred right leg, right shoulder, bilateral knee, jaw, buttocks, head, and neck injuries during Vietnam when he was shot and stabbed and when his jeep was hit by a mortar.  See March 2008 Statement; November 2009 Statement.  The Veteran's service treatment records do not reflect any right leg, right shoulder, bilateral knee, jaw, buttocks, head, or neck injuries.

However, the record reflects that the Veteran engaged in extensive combat in Vietnam.  Specifically, the Veteran was awarded a Combat Action Ribbon and a Navy Achievement Medal for valor.  As such, the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  

Applying the Federal Circuit decision in Reeves to this case, the Veteran's assertions based on his combat service establish service incurrence of neck, head, buttocks, jaw, bilateral knee, right shoulder, and right leg injuries to include due to being shot and stabbed and being in a jeep explosion as these activities and injuries are consistent with the circumstances of combat service in Vietnam.  The combat presumption, however, does not alleviate the requirement that the evidence show current disabilities attributable to the past in-service disorders.  See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).

VA has a duty to provide a VA examination or obtain an opinion when the record lacks evidence to decide the Veteran's claim and there is evidence of: (1) a current disability; (2) an in-service event, injury, or disease; and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, post-service treatment records reflect diagnoses related to a head injury and a bilateral knee condition.  In light of this medical evidence and the Veteran's combat presumption, those issues must also be remanded for a VA opinion.  Regarding the other service connection issues on appeal, the Board finds that the evidence, at this juncture, does not necessitate the provision of VA opinions because the record does not reflect current diagnoses.  However, as potentially pertinent treatment records may be added to the record, additional evidence may yet be provided which meets the McLendon threshold.

Accordingly, the case is REMANDED for the following action:

1. Request from SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be documented in the claims file, and the appellant must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

2. Send the appellant and her representative a letter requesting that the appellant provide sufficient information, and if necessary, authorization to enable the AOJ to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the appellant furnish appropriate authorization to obtain private treatment records from Enloe Hospital dated from 2008 to 2011.

If any of the requested private records are unavailable, inform the appellant and afford her an opportunity to submit any copies in her possession.  Allow the appellant an appropriate amount of time to respond.  

All records obtained pursuant to this request must be included in the claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file in accordance with 38 C.F.R. § 3.159(c)(1).

3. After all outstanding records have been associated with the claims file, forward the claims file to a VA examiner for an opinion regarding the nature and etiology of the Veteran's skin conditions.  

The VA examiner should thoroughly review the Veteran's claims file, as well as a complete copy of this Remand.  

After reviewing the record the examiner should provide an opinion as to whether it is as likely as not (i.e. 50 percent or greater probability) that any of the Veteran's skin conditions, to include psoriasis and nevi, was caused by or otherwise related to the Veteran's active military service, to include, but not limited to, his documented treatment for skin rashes in service, and his presumed exposure to herbicides (Agent Orange).  

In rendering this opinion, the examiner should assume that the Veteran was exposed to herbicides in service.  Additionally, while the examiner is free to cite to studies by the National Academy of Sciences or any other medical treatises in rendering the opinion, the examiner may not rely solely on the fact that the Veteran's skin conditions are not on the presumptive list of diseases associated with herbicide exposure, or that the National Academy of Sciences may have determined that current studies do not support a statistical association between a given disease and Agent Orange exposure.  Rather, the opinion should explain why any statistical or medical studies are found to be persuasive or unpersuasive, and should address whether there are other risk factors that might be the cause of the Veteran's skin conditions or whether they manifested in an unusual manner. 

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4. After all outstanding records have been associated with the claims file, forward the claims file to a VA examiner for an opinion regarding the nature and etiology of the Veteran's head injury residuals.  

The VA examiner should thoroughly review the Veteran's claims file, as well as a complete copy of this Remand.  

After reviewing the record the examiner should provide an opinion as to whether it is as likely as not (i.e. 50 percent or greater probability) that the Veteran had residuals of a head injury that were caused by or otherwise related to the Veteran's active military service, to include, but not limited to, being shot in the head and/or being in a jeep roll-over accident?  

In rendering this opinion, the examiner should assume that the Veteran sustained head injuries due to being in a jeep accident and being shot in the head, notwithstanding that there is no documentation of such injuries in the Veteran's service treatment records.  The examiner should carefully consider the Veteran's lay statements regarding the onset of his symptoms and continuous nature of his symptoms since service.  Additionally, the examiner should closely review the Veteran's VA and private treatment records when considering the development of any head injury residuals over time.  The examiner should address the likelihood that in-service injuries such as the ones described by the Veteran could have caused the Veteran's neurological conditions.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly VA and private treatment records documenting the Veteran's neurological conditions and showing a diagnosis of subdural hemorrhage; and the lay statements of the Veteran.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

5. After all outstanding records have been associated with the claims file, forward the claims file to a VA examiner for an opinion regarding the nature and etiology of the Veteran's bilateral knee condition.  

The VA examiner should thoroughly review the Veteran's claims file, as well as a complete copy of this Remand.  

After reviewing the record the examiner should provide an opinion as to whether it is as likely as not (i.e. 50 percent or greater probability) that the Veteran's bilateral knee condition was caused by or otherwise related to the Veteran's active military service, to include, but not limited to, being shot, stabbed, and/or being in a jeep explosion?  

In rendering this opinion, the examiner should assume that the Veteran sustained bilateral knee injuries due to being in a jeep explosion and being shot and stabbed, notwithstanding that there is no documentation of such injuries in the Veteran's service treatment records.  The examiner should carefully consider the Veteran's lay statements regarding the onset of his symptoms and continuous nature of his symptoms since service.  Additionally, the examiner should closely review the Veteran's VA and private treatment records when considering the development of any knee injuries over time.  The examiner should address the likelihood that in-service injuries such as the ones described by the Veteran could have caused the Veteran's knee condition.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly VA and private treatment records documenting the Veteran's knee condition; and the lay statements of the Veteran.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.


6. After completing the above, conduct any additional development deemed necessary, to potentially include obtaining VA opinions regarding the remaining service connection issues on appeal.  Thereafter, readjudicate the claims in light of all evidence of record, including all additional evidence received.  If the benefits sought on appeal are not granted, the appellant and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


